651 N.W.2d 196 (2002)
Peggy BURRICHTER, Respondent,
v.
UNIPATCH MEDICAL SUPPLIES, and AIG administered by Sedgwick Claims Management Services, Relators, and
Mayo Foundation, Intervenor.
No. C3-02-941.
Supreme Court of Minnesota.
September 17, 2002.
Raymond R. Peterson, McCoy, Peterson, Jorstad & Babbit, Minneapolis, MN, for Employee-Respondent's Attorney(s).
Eugene J. Flick, Jardine, Logan & O'Brien, Lake Elmo, MN, for Relators' Attorney(s).
Brian W. Roty, Mayo Foundation, Rochester, MN, for Intervenor-Respondent's Attorney(s).
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 10, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
JAMES H. GILBERT Associate Justice.